Citation Nr: 0932290	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  06-35 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to 
February 1946.  The Veteran is the recipient of a Combat 
Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the benefits sought on 
appeal.

In March 2007, the Board issued a decision in this matter 
confirming the RO's denial of the claims.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court), which in a February 2009 
Memorandum Decision, set aside the Board's March 2007 
decision and remanded the matter for further proceedings.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In light of a review of the claims file and upon the 
directive of the Court in its February 2009 Memorandum 
Decision (Decision), the Board finds that further RO/AMC 
action on this matter is warranted.

In its Decision, the Court concluded the March 2006 VA 
examination upon which the Board based its decision to deny 
the claims of entitlement to service connection for bilateral 
hearing loss and tinnitus was inadequate.  (Decision, Page 
6).  The Court stated that the examiner "conflated evidence 
of worsening with evidence of onset, of which there [was] 
none." Id.  The Court determined the VA examiner based her 
etiology conclusions on the premise that the onset of the 
hearing disabilities was within the previous 10 years, which 
was a "mischaracterization of the information given by the 
appellant, resulting in an analysis based on a false 
premise." Id.  

The Court further noted that in his 1985 application for 
benefits, the Veteran listed his wife as having information 
concerning his hearing disability for the past 20 years.  The 
Court stated the record contained no evidence that VA 
followed up on this potential evidence. (Decision, Page 6).

Additionally, the Court stated that the Veteran could submit 
"buddy" statements from individuals who might have observed 
his hearing problems during service or soon thereafter. 
(Decision, Page 6).

Thus, in addition to scheduling a new VA examination, the 
RO/AMC should advise the Veteran that he can submit alternate 
evidence to support his claim for service connection.  In 
addition to the Veteran's wife, this evidence may take the 
following forms: statements from service medical personnel, 
"buddy" certificates or affidavits, employment physical 
examinations, medical evidence from hospitals, clinics, and 
private physicians by which or by whom the Veteran may have 
been treated for his alleged disorder, especially soon after 
discharge from service, letters written during service, and 
insurance examinations. 

Based on the above, the medical evidence of record is 
insufficient for the Board to render a decision on the issues 
of entitlement to service connection for hearing loss and 
tinnitus.  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
Veteran to develop the facts pertinent to the claims. Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	The RO/AMC should obtain and associate 
with the claims file, copies of all 
VAMC outpatient records that are not 
currently of record that pertain to 
hearing loss and tinnitus.

2.	The RO/AMC should obtain copies, if any, 
of additional  private medical treatment 
the Veteran has received for the 
disabilities he is claiming (entitlement 
to service connection for hearing loss 
and tinnitus).  The Veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file. 
The RO/AMC should then associate these 
records with the claims folder. 

3.	The RO/AMC should advise the Veteran that 
he can submit statements from his wife 
and other family members who have 
information regarding his hearing loss 
and tinnitus.

4.	The RO/AMC should advise the Veteran that 
he can submit alternate evidence to 
support his claims for service 
connection. This evidence may take the 
following forms: statements from service 
medical personnel, "buddy" certificates 
or affidavits, employment physical 
examinations, medical evidence from 
hospitals, clinics, and private 
physicians by which or by whom the 
Veteran may have been treated for his 
hearing loss and tinnitus, especially 
soon after discharge from service, 
letters written during service, and 
insurance examinations. The Veteran may 
submit any other evidence he deems 
appropriate. If he needs assistance in 
obtaining medical records, he should 
provide the AMC/RO with the names and 
addresses of the medical providers, and 
forms providing for the release of such 
information should be forwarded to the 
Veteran for his signature.

5.	 The RO/AMC shall schedule the Veteran 
for a VA examination(s) by a physician 
with the appropriate expertise.  The 
purpose of the examination(s) is to 
determine the etiology of the Veteran's 
hearing loss and tinnitus (i.e., was the 
hearing loss and tinnitus caused by or 
aggravated during service).  
	
The following considerations will 
govern the examination(s):

a.  The claims folder, including all 
medical records obtained and a copy of 
this remand, will be reviewed by the 
examiner.  The examiner must 
acknowledge receipt and review of the 
claims folder, the medical records 
obtained, and a copy of this remand.

b.  All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled. 

c.  In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record.  If the 
examiner is unable to render an opinion 
without resort to speculation, he or 
she should so state. 

6.	 The Veteran is hereby notified that it 
is his responsibility to report for the 
examination(s) and to cooperate in the 
development of the claims.  The 
consequences for failure to report for VA 
examination(s) without good cause may 
include denial of the claims. 38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event 
that the Veteran does not report for any 
scheduled examination(s), documentation 
should be obtained which shows that 
notice scheduling the examination(s) was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable. 

7.	 After completion of the above and any 
additional development deemed necessary, 
the RO/AMC should review and readjudicate 
the claims.  See 38 C.F.R. § 4.2.  

If any such action does not resolve the 
claims, the RO/AMC shall issue the 
Veteran a Supplemental Statement of the 
Case. Thereafter, the case should be 
returned to the Board, if in order.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. 

The Veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal. Kutscherousky v. West, 12 Vet. App. 369 
(1999). No action is required of the Veteran unless he is 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



